Citation Nr: 1815756	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1962 to August 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran submitted a notice of disagreement in January 2014.  A statement of the case was issued in January 2015.  The Veteran perfected a timely substantive appeal via VA Form 9 in January 2015.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel hearing of the Board; a transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

Here, the Veteran contends that he suffers from bilateral knee and ankle conditions as a result of the rigors of his duties as an infantryman, including rappelling from walls and jumping from helicopters, resulting in frequent falls from as high as 10-15 feet.  A Report of Medical Examination prepared in July 1964 in conjunction with his separation from service found normal upper and lower extremities without musculoskeletal abnormalities.  However, during the November 2017 hearing, the Veteran stated that he sought treatment for the claimed conditions within six months of service from Kaiser Permanente.  He further stated that despite attempts to obtain the records of this treatment, they are no longer available.  The Veteran asserts that the claimed conditions have existed since that time.

VA treatment records reflect his current complaints of pain in his shoulders and knees.  In April 2010, a treatment note documented knee pain and gouty arthritis.  In March 2011, the Veteran reported left shoulder pain for several weeks.  The treatment provider noted it as a chronic issue.  In April 2011, the Veteran reported falling from a ladder in 1998 on to his left shoulder.  Bilateral shoulder pain was noted.  By October 2011, treatment notes indicated shoulder pain/osteoarthritis/not rotator cuff injury, improved with physical therapy and medication.  In October 2012, occasional shoulder pain and musculoskeletal sprain or arthritic pain was noted.  In June 2013, a MRI of his shoulders was recommended; however, it does not appear that one was performed.  At the November 2017 hearing, the Veteran reported receiving current physical therapy and cortisone injections for the claimed conditions at his VA Medical Center.

The Board finds, when taken together, this evidence satisfies the low threshold set forth in McLendon for obtaining a VA examination and nexus opinion.  As such, on remand the Veteran should be afforded a VA examination.

On remand, the RO should ensure that any and all VA treatment records are associated with the file. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claims file. All efforts to obtain these records must be documented in the claims file.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral knee and shoulder conditions. All indicated tests should be performed and all findings should be reported in detail.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination, the examiner is asked to address the following:

a)  Identify all diagnoses related to the bilateral shoulder or knees during the current appeal period.

b)  For each identified diagnosis related to the shoulders, is it at least as likely as not (50 percent or greater probability) that the Veteran's left and/or right shoulder condition is due to his service, to include as the result of rappelling from walls, jumping from helicopters, and falling from 10-15 feet?

c)  For each identified diagnosis related to the knees, is it at least as likely as not (50 percent or greater probability) that the Veteran's left and/or right knee condition is due to his service, to include as the result of rappelling from walls, jumping from helicopters, and falling from 10-15 feet?

All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record for consideration.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  Review the electronic claims file and examination report(s) to ensure complete compliance with the directives of this REMAND.  If there are deficiencies in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for service connection for bilateral shoulder and knee conditions.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




